     Case 1:18-cv-05398-DLI-VMS Document 65-3 Filed 02/05/21 Page 1 of 2 PageID #: 1899


David Yeger

From:                                JOHN REICHMAN <john@johnreichmanlaw.com>
Sent:                                Tuesday, February 2, 2021 11:57 AM
To:                                  David Yeger; Theodore Boutrous (TBoutrous@gibsondunn.com); Marissa Moshell
                                     (MMoshell@gibsondunn.com)
Subject:                             FW: La Liberte v Reid




John H. Reichman
Johnreichmanlaw LLC
john@johnreichmanlaw.com
917.626.8025
www.johnreichmanlaw.com

From: David Olasov <dolasov@olasov.com>
Sent: Tuesday, February 2, 2021 11:45 AM
To: JOHN REICHMAN <john@johnreichmanlaw.com>; David Olasov <dolasov@olasov.com>
Cc: Theodore Boutrous (TBoutrous@gibsondunn.com) <TBoutrous@gibsondunn.com>; Lin Wood
<lwood@linwoodlaw.com>
Subject: RE: La Liberte v Reid

I am tied up today. I will make time to talk to you tomorrow.

To move matters forward, why don't you do a draft of a protective order that you are prepared to sign. One concern is
that your client and its representatives will run amuck with our client's continuing business relationships. Hers is a tight
community of franchisees and servicers. So messing with prior relationships of some standing is calculated to impact
continuing ones. It doesn't take genius to appreciate that your client's labeling our client a racist doing racist things is
highly likely to adversely affect her standing in a community of contractors and business people with a substantial
population of Hispanic and other minorities.

I will call you after I review your draft.

Also, let me know if you have abandoned your position on calculation of per se damages in light of the applicable case
authority. Fighting over the initial disclosures statement is not an efficient way to proceed.

David

David M. Olasov
Olasov LLP
485 Madison Avenue, 7th Floor
New York, NY 10022
Direct: 646-583-5968
Cell: 917-214-8746
                                                              1
    Case 1:18-cv-05398-DLI-VMS Document 65-3 Filed 02/05/21 Page 2 of 2 PageID #: 1900
Main: 212-588-0540
Email: dolasov@olasov.com
Fax: 212-202-4840



-------- Original message --------
From: JOHN REICHMAN <john@johnreichmanlaw.com>
Date: 2/1/21 6:16 PM (GMT-05:00)
To: David Olasov <dolasov@olasov.com>
Cc: "Theodore Boutrous (TBoutrous@gibsondunn.com)" <TBoutrous@gibsondunn.com>
Subject: La Liberte v Reid

Hi David,
       Thank you for the revised initial disclosures, but they are still inadequate. You were
required to identify witnesses with knowledge, which includes the persons who allegedly
stopped doing business with your client. You also needed to provide any documents
connecting the losses to the defendant’s posts
      You also have not provided other relevant documents about the plaintiff’s business,
saying you needed to have a confidentiality order in place first. Putting aside whether this is a
proper objection, we are prepared to agree to a confidentiality order forthwith. Please let me
know if you available for a call tomorrow to discuss these matters. John


John H. Reichman
Johnreichmanlaw LLC
john@johnreichmanlaw.com
917.626.8025
www.johnreichmanlaw.com




                                                    2
